internal_revenue_service number release date index number ---------------------------------------------------------- ------------------------------------------------------------ --------------- ----------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-128500-15 date date legend taxpayer -------------------------------------------------------------------- -------------------------------------------------- company -------------------------------- -------------------------------------------------------------------- property -------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------- ---------- state a b c d x ------------ ------ ---- ---- ---- ----- manager -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- plr-128500-15 jv --------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- dear ------------ this letter responds to a letter dated date and subsequent correspondence requesting on behalf of taxpayer a ruling that undivided fractional interests in property are not interests in a business_entity under sec_301_7701-2 of the procedure and administration regulations for purposes of qualification of the undivided fractional interests as eligible relinquished_property under sec_1031 of the internal_revenue_code facts according to the information submitted taxpayer and company are business entities taxpayer owns all the interests in company company is classified as an entity that is disregarded for federal_income_tax purposes company currently holds of the fee title to property taxpayer through company operates property as a commercial office rental property taxpayer and company are together referred to here as taxpayer taxpayer intends to triple net_lease the property under state law to an unrelated third party new co-owner taxpayer represents that the new co-owner is likely to hold its lease interest in the property through an entity that is disregarded for federal_income_tax purposes the new co-owner and its disregarded_entity are together referred to here as the new co-owner taxpayer represents that the triple net_lease for the property will be a bona_fide lease for tax purposes and that the rent due under the lease will reflect the fair_market_value for_the_use_of the property further taxpayer represents that the rent under the triple net_lease will not be determined in whole or in part based on the income or profits derived by any person from the property contemporaneous with the triple net_lease taxpayer and an unrelated third party new co-owner will enter into an option agreement under which taxpayer will have an option to sell any or all of its interest in the property to new co-owner at any time before the fifth anniversary of the effective date of the option agreement the put if taxpayer exercises the put with respect to a part of its interest in the property it may exercise the put again with respect to another part of its interest in the property and continue to do so until all interests in the property are transferred or the put expires under the option agreement new co-owner will also have an option to acquire the entire remaining interest then held by taxpayer beginning on the seventh anniversary of the effective date of the option agreement and ending x days later the call the plr-128500-15 purchase_price for the exercise of the put or the call will be based on the fair_market_value of the property at the time of the execution of the option agreement increased at each anniversary date of the execution of the option agreement by b of the then- current exercise price as increased by any prior b increases taxpayer represents that b is a reasonable appreciation factor for the property within six months of executing the triple net_lease and the option agreement taxpayer may exercise its right under the put to sell a a tenancy-in-common interest in the property under state law to new co-owner taxpayer represents that neither co- owner will provide financing to the other co-owner to acquire a tenancy-in-common interest in the property when taxpayer sells the a tenancy-in-common interest to new co-owner taxpayer and new co-owner will either i refinance the existing indebtedness encumbering the property by borrowing from an unrelated lender and creating a blanket lien on the property or ii cause the debt agreement to be amended to provide that the lien is a blanket lien and that the cost will be shared proportionately each co-owner will share the indebtedness on the property in proportion to that co-owner’s interest in the property the property will be owned by the taxpayer and new co-owner pursuant to a tenants-in-common agreement the co-ownership agreement that will run with the land though the co-ownership agreement will provide that there will not be more than five co-owners taxpayer intends at the present time to sell tenancy-in-common interests in the property only to one co-owner new co-owner taxpayer represents that taxpayer and new co-owner will not file a partnership or corporate tax_return conduct business under a common name execute an agreement identifying the co- owners as members of a business_entity or otherwise hold themselves out as members of a business_entity the co-ownership agreement will be consistent with these representations the co-ownership agreement will provide that any sale lease or re-lease of all or a portion of the property any negotiation or renegotiation of indebtedness secured_by a blanket lien and the hiring of a manager requires the unanimous approval of the co- owners the co-ownership agreement will provide that all actions not otherwise required to be taken by unanimous consent will require a vote of the majority of interests thus all other actions on behalf of the co-ownership will require the vote of co-owners holding more than percent of the undivided interests in the property the co-ownership agreement will not contain a buy-sell_agreement there will be no waiver of partition rights among co-owners unless required by the lender a co-owner will be free to partition its interest in the property unless prohibited by the lender a co- owner will also be able to create a lien upon its own interest without the agreement or approval of any person subject_to the terms of the co-ownership agreement provided it does not create a lien on any other co-owner’s interest the co-ownership plr-128500-15 agreement will provide that in the event the property is sold or refinanced each co- owner will receive its percentage interest in the net_proceeds from the sale or refinancing of the property upon the sale of the property the co-owners must satisfy any blanket lien encumbering the property in proportion to their respective interests in the property the co-ownership agreement will provide that the taxpayer and the new co- owner will share in all revenues generated by the property and have an obligation to pay all costs associated with the property in proportion to their respective interests in the property under the terms of the co-ownership agreement if either co-owner advances funds necessary to pay expenses associated with the property the other co- owner must repay such advance within days of the date the expense obligation or liability was paid the co-ownership agreement will not contain a provision causing the owner of a co-owner that is a disregarded_entity to be liable for an advance nevertheless to secure such an advance repayment obligation the co-ownership agreement will provide that each co-owner grants each other co-owner a lien against such granting co-owner’s interest in the property and the rents and income therefrom and the leases thereof taxpayer represents that the co-owners may but are not required to enter into a management agreement with either manager or jv the co-ownership agreement provides that the term of any management agreement entered into by the co-owners will be for one year and will be automatically renewed for one-year periods unless either the manager or any co-owner otherwise gives written notice to the other parties not less than twenty days prior to the then-current expiration date of the twelve-month term any such management agreement will authorize the manager to maintain a common bank account for the collection and deposit of rents and to offset expenses associated with the property against any revenues before disbursing each co-owner's share of net_revenues any such management agreement will provide that the manager disburse the co-owner’s share of net_revenues from the property within three months from the date of receipt of those revenues but such disbursements are subject_to holding back reserves for anticipated expenses of the property each co-owner’s share of such reserves will be proportionate to that co-owner’s interest in the property any such management agreement will also authorize the manager to prepare statements for the co-owners showing their shares of revenue and costs from the property in addition any such management agreement will authorize the manager to obtain or modify insurance on the property and to negotiate modifications of the terms of any lease or any indebtedness encumbering the property subject_to the approval of the co-owners the determination of any fees paid_by the co-ownership to the manager will not depend in whole or in part on the income or profits derived by any person from the property and will not exceed the fair_market_value of the manager's services any fee paid_by the co-ownership to a broker will be comparable to fees paid_by unrelated parties to brokers for similar services any such management agreement will provide plr-128500-15 for a management fee of c times the gross revenue from the property received by the co-owners for the year any such management agreement will provide for a d improvement construction management fee times the costs of tenant improvements such fee will relate to construction of improvements to common areas of the property taxpayer represents that the activities of the related manager in managing the property will not result in non-customary services with respect to the property taxpayer also represents that activities of the co-owners’ agents and any person related to the co- owners with respect to the property will be taken into account and attributed to the other co-owners except to the extent that a particular co-owner holds his interest for less than six months taxpayer represents that the new co-owner will acquire its interest in the property through the use of its own capital or through funds from an unrelated lender taxpayer also represents that when the put or call is exercised the new co-owner will be required to pay the full purchase_price of the interest in cash taxpayer represents that there will be no payments to a sponsor in connection with the proposed transaction law and analysis sec_301_7701-1 provides that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 provides that a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom but the mere co-ownership_of_property that is maintained kept in repair and rented or leased does not constitute a separate_entity for federal tax purposes sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_761 provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of the code a corporation or a_trust or estate sec_1_761-1 of the income_tax regulations provides that the term partnership means a partnership as determined under sec_301_7701-1 sec_301_7701-2 and sec_301_7701-3 of the procedure and administration regulations plr-128500-15 in revproc_2002_22 2002_1_cb_733 the service provided certain conditions under which it would consider a request for a ruling that an undivided fractional interest in rental real_property is not an interest in a business_entity for federal tax purposes the conditions relate to tenancy_in_common ownership of the property number of co- owners no treatment of the co-ownership as an entity co-ownership agreements voting by co-owners restrictions on alienation sharing of proceeds and liabilities upon sale of the property proportionate sharing of profits and losses proportionate sharing of debt options no business activities by the co-owners management and brokerage agreements leasing agreements loan agreements and payments to sponsors in addition the revenue_procedure sets forth a list of documents supplementary materials and general information required for a ruling section of revproc_2002_22 permits the service to consider a request for a ruling under this revenue_procedure where the facts and circumstances clearly establish that such a ruling is appropriate the co-ownership agreement and management agreement will satisfy all of the conditions set forth in revproc_2002_22 specifically regarding voting dollar_figure of revproc_2002_22 provides in part that the co-owners must retain the right to approve the hiring of any manager the sale_or_other_disposition of the property any leases of a portion or all of the property or the creation or modification of a blanket lien any sale lease or re-lease of a portion or all of the property any negotiation or renegotiation of indebtedness secured_by a blanket lien the hiring of any manager or the negotiation of any management_contract or any extension or renewal of such contract must be by unanimous approval of the co-owners relating to hiring a manager dollar_figure of revproc_2002_22 provides in part that the co-owners may enter into management or brokerage agreements which must be renewable no less frequently than annually with an agent who may be the sponsor or a co-owner or any person related to the sponsor or a co-owner but who may not be a lessee the co-ownership agreement will provide that any sale lease or re-lease of a portion or all the property any negotiation or renegotiation of indebtedness secured_by a blanket lien and the hiring of a manager requires the approval of both co-owners the manager will be required to seek the approval of both co-owners for any matter outside day-to-day operational activities the management agreement will provide that the term will be automatically renewed for one-year periods unless either the manager or any co-owner otherwise gives written notice to the other parties not less than twenty days prior to the then-current expiration date of the twelve-month term although not an affirmative consent the requirement in the management agreement containing the right of any co-owner to terminate the agreement at any time with twenty days of notice satisfies the conditions in dollar_figure and dollar_figure of revproc_2002_22 regarding unanimous annual renewals of any management agreement plr-128500-15 section dollar_figure of revproc_2002_22 provides that a co-owner may not acquire a put option to sell the co-owner’s undivided_interest to another co-owner yet that is not what will happen in this case and the put option in this case will not cause the fractional interests in the property to constitute interests in a business_entity the taxpayer’s put option in this case is not an option to sell an existing undivided_interest that was previously acquired by the taxpayer rather the put option is an option to sell property held by the taxpayer prior to entering into the proposed transaction the purpose of the put prohibition is not applicable to this case regarding the exercise price though section dollar_figure of revproc_2002_22 requires that the exercise price be the fair_market_value at the time of exercise the b appreciation factor adequately approximates the fair_market_value of the property specifically regarding business activities dollar_figure of revproc_2002_22 provides that the co-owners’ activities must be limited to those customarily performed in connection with the maintenance and repair of rental real_property customary activities see revrul_75_374 activities will be treated as customary activities for this purpose if the activities would not prevent an amount received by an organization described in sec_511 from qualifying as rent under sec_512 and the regulations thereunder in determining the co-owners’ activities all activities of the co-owners their agents and any persons related to the co-owners with respect to the property will be taken into account whether or not those activities are performed by the co-owners in their capacities as co-owners for example if a lessee is a co-owner then all of the activities of the lessee or any person related to the lessee with respect to the property will be taken into account in determining whether the co-owners’ activities are customary activities however activities of a co-owner or a related_person with respect to the property other than in the co-owner’s capacity as a co-owner will not be taken into account if the co-owner owns an undivided_interest in the property for less than months under these facts the taxpayer represents that the co-owners’ activities with respect to the property conducted directly or through the manager will be limited to customary activities conclusion based on the facts submitted and representations made we conclude that if taxpayer sells a tenancy-in-common interest in the property to new co-owner pursuant to the terms described in this ruling an undivided fractional interest in the property will not constitute an interest in a business_entity under sec_301_7701-2 for purposes of qualification of the undivided fractional interests as eligible relinquished_property under sec_1031 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code for instance we express or imply no opinion concerning whether the plr-128500-15 refinancing of the debt on the property would cause recognition of income under sec_1031 for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
